787 N.W.2d 501 (2010)
PEOPLE of The State of Michigan, Plaintiff-Appellee,
v.
Daniel B. TREVINO, Defendant-Appellant.
Docket No. 141519. COA No. 298040.
Supreme Court of Michigan.
September 9, 2010.

Order
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the June 21, 2010 order of the Court of Appeals is considered. Because the application *502 seeks to appeal a ruling made in connection with this case, which has since been dismissed, it is DISMISSED.